330 S.W.3d 147 (2010)
Steven R. SMITH and Jennifer Smith, Appellants,
v.
J. Rockne CALHOUN, Respondent.
No. ED 94737.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Hugh A. Eastwood, St. Louis, MO, for appellant.
Russell F. Watters, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Steven R. Smith and Jennifer A. Smith (hereinafter and collectively, "Tenant") appeal from the trial court's grant of summary judgment in favor of J. Rockne Calhoun (hereinafter, "Landlord") on their petition for damages and loss of consortium. Tenant raises one point on appeal, arguing the trial court erred in granting summary judgment in Landlord's favor because genuine issues of material fact exist with respect to whether Landlord exercised dominion and control over the premises rendering him liable for Tenant's injuries. In the same point, Tenant also claims he demonstrated a factual dispute about Landlord's constructive knowledge of a dangerous condition which he allegedly did not disclose to Tenant.
We have reviewed the briefs of the parties and the legal file. No genuine issues of material fact exist that preclude the entry of summary judgment. ITT Commercial Fin. v. Mid-America Marine, 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).